DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention. With regard to independent claim 1, Tudisco (US 3991502 A) teaches of (Fig. 1) a fishing gaff hook, comprising:
a rigid inflexible cylindrical body (elongated shaft 3) formed of steel or aluminum (Col. 3 lines 18-25, all of the materials used in the fabrication of the entire assembly are those conventionally used for high strength applications, e.g. mild steel, stainless steel, reinforced plastics, etc., which are rigid and inflexible materials) including a first end and a second end, 
wherein the cylindrical body (3) has a curvilinear shape, wherein the first end comprises a terminal barb (barb 2) and the second end is configured to fixedly engage a rod (Col. 2 lines 52-56, Fig. 3, length of shaft 3 necessary that it extends when it is inserted into a handle 12);
a stationary sleeve (bushing 4) proximate to the second end, and fixedly attached to the cylindrical body (Col. 2 lines 42-49, affixed to the lower portion of shaft 3 is a bushing 4), wherein the sleeve (4) has a width W1; and
a one-piece rotatable eyelet (Col. 2 lines 63-68, aperture 9 located on one-piece member 8 that is freely rotatable around brushing 4) proximate to the second end and rotatably mounted on the cylindrical body (see again Col. 2 lines 63-68, freely rotatable around the shaft), wherein the rotatable eyelet comprises an eyelet body (wing member 8) including an aperture (aperture 9) dimensioned to accommodate a rope (Col. 2 lines 63-68, member 8 contains aperture 9 located at its lower extremity for detachably affixing a retrieving line 10 or a rope) and at least two parallel spaced bushings (collars 5 and 6) including cylindrically shaped openings (Fig. 2, openings in collars 5 and 6), wherein the at least two parallel spaced bushings (5, 6) are spaced apart by a spacing that is equal to or greater than the width W1, and wherein the fixedly attached sleeve (4) is intermediate the at least two bushings spaced apart by the spacing that is equal or greater than the width W1.
Tudisco teaches in another embodiment (Fig. 8) of a stationary sleeve (second part 50) fixedly attached to the cylindrical body (shaft 33) with a first pin (pin 42) inserted into the sleeve (50) and the cylindrical body (33) (Col. 4 lines 30-46, after mating threads 52 with 51, it is desirable to insure against any unthreading by inserting pin 42 through part 50 and at least partially into shaft 33 at some point of mating of the threads 52 and 51). 
Pingel (US 4815233 A) is in the field of fishing (Abstract) and teaches of (Fig. 1) at least two parallel spaced bushings (Col. 6 line 41, openings 47 associated adjacent the respective free opposite ends) extending from the eyelet body (member 44), wherein at least two of the bushings (openings 47) are spaced apart by a spacing that is equal to or greater than the width W1 and rotatably mounted to the cylindrical body (Col. 6 lines 56-68, member 44 is hingedly attached to the member 12 and is therefore free to rotate 360 degrees about the member 12).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, wherein the second end comprises one or more grooves for receiving an o-ring and a second pin transversely protruding from a longitudinal axis of the second end for engaging a slot opening in the rod, wherein the second pin is space apart from and intermediate to the one or more grooves and the rotatable eyelet. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             	/DARREN W ARK/           Primary Examiner, Art Unit 3647